WELLFORD, Circuit Judge,
concurring.
The special circumstances of this case set out in some detail by Judge Gibbons indicate that claimant Theresa A. Booker did have an opportunity, by affidavit or use of discovery, to present evidence that would support the bona fides of her claim to be an innocent owner. I therefore concur.
The result reached in this case is probably the one that would have been reached had a hearing taken place. I write separately, however, to emphasize that the normal course in such a case is to afford a hearing to a titleholder of property who claims to be an innocent owner without knowledge of the unlawful use of the property. See United States v. A Single Family Residence, 803 F.2d 625 (11th Cir.1986), which recites that the titleholder was given a hearing on her claim for return of a residence subject to forfeiture due to the fact that it was purchased with funds obtained through the sale of drugs. I believe the district court in that case followed the correct normal procedure by actually affording two hearings — one to determine whether the residence was used for illegal drug activities or was acquired by proceeds traceable to drug sales and another to determine the validity of the claimant’s affirmative defense of innocent ownership— before determining that forfeiture was appropriate.
The Government filed its forfeiture complaint October 10, 1984, and Heidi filed a verified claim and motion for return of the Property on October 18, 1984.
♦ »fc Jfc * * 3|C
On May 16, 1985, the district court held a probable cause hearing at which it found that the Government had established probable cause to believe that the Property was proceeds traceable to Baldwin’s drug sales. Based on this holding, the district court denied Heidi’s motion for return of the Property. On September 23, 1985, the district court held a further hearing at which Heidi was given the opportunity to establish the affirmative defense of innocent ownership. See id. § 881(a)(6). On September 30, 1985, the district court entered final judgment for the United States, finding that Heidi had failed to establish the defense of innocent ownership and ordering that the Property be sold.
803 F.2d at 628 (emphasis added).
Theresa A. Booker in this case made no effort to present evidence of any kind to gainsay the evidence presented in detailed affidavit form1 by the government to the effect that she was merely “a straw person” with no apparent dominion or control over the property, and that she made no actual investment therein. I therefore find no error in the grant of summary judgment *219under these circumstances without the normal hearing.

. We have also cautioned in State Mutual Life Assurance Co. v. Deer Creek Park, 612 F.2d 259, 264 (6th Cir.1979), that affidavits “composed of hearsay and opinion evidence" do not, as a general rule, satisfy summary judgment requirements.